Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu (US 5,005,512).
              With respect to independent Claim 1, Fu disclose(s): A retractable flag enclosure apparatus (Fig. 1) comprising: an enclosure shell (2 in Fig. 1) having an aperture (24 in Fig. 1); a knob operably attached to a top end of the enclosure shell (4 in Fig. 1); a primary dowel (3 in Fig. 1); a secondary dowel (51 in Fig. 1); and  a flag (5 in Fig. 1), the flag having a first end adhered to the primary dowel, the flag and the primary dowel being positioned within the enclosure shell such that a portion of the flag is retracted through the aperture via motion applied to the knob and a portion of the flag is pulled through the aperture (Fig. 2), the flag having a second end that is adhered to the secondary dowel such that the secondary dowel is positioned on the exterior of the aperture and prevented from entering the enclosure shell (Fig. 3).

With respect to Claim 2, Fu teach(es) the apparatus of independent Claim 1. Fu further disclose(s): further comprising a detachable handle that is operably connected to a bottom portion of the enclosure shell (11 in Fig. 1).

With respect to Claim 5, Fu teach(es) the apparatus of independent Claim 1. Fu further disclose(s): wherein the enclosure shell is cylindrically-shaped (2 in Fig. 1).
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Glass (US 2,506,209). 
                Regarding Claim 3, Fu disclose(s) the apparatus of independent Claim 1.
Fu fail(s) to disclose: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell, the one or more connector mechanisms connecting the enclosure shell in a vertical manner to a structure.
However, Glass teach(es) an apparatus (Fig. 1) including: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell (hooks located on shell 1 as seen in Fig. 1), the one or more connector mechanisms connecting the enclosure shell in a vertical manner to a structure (column 1, lines 10-15). Utilizing a connector mechanisms allows for increased stability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Glass, for the purpose of increasing stability of the apparatus.

Regarding Claim 4, Fu disclose(s) the apparatus of independent Claim 1.
Fu fail(s) to disclose: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell, the one or more connector mechanisms connecting the enclosure shell in a horizontal manner to a structure.
However, Glass teach(es) an apparatus (Fig. 1) including: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell (hooks located on shell 1 as seen in Fig. 1), the one or more connector mechanisms connecting the enclosure shell in a horizontal manner to a structure (column 1, lines 10-15). Utilizing a connector mechanisms allows for increased stability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Glass, for the purpose of increasing stability of the apparatus.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Amalaha (US 8,621,771 B2). 
                Regarding Claim 6, Fu disclose(s) the apparatus of independent Claim 1.
Fu fail(s) to disclose: wherein the enclosure shell is a pipe constructed from a material selected from the group consisting of: PVC, bamboo, metal, wood, carbon fiber, and fiberglass.
However, Amalaha teach(es) an apparatus (Fig. 6) including: wherein the enclosure shell is a pipe constructed from a material selected from the group consisting of: PVC, bamboo, metal, wood, carbon fiber, and fiberglass (Fig. 6 and column 4, lines 48-50). Utilizing a specific material allows for increased durability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Amalaha, for the purpose of increasing durability of the apparatus.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Cameron et al. (US 8,291,852 B1). 
                Regarding Claim 7, Fu disclose(s) the apparatus of independent Claim 1.
Fu fail(s) to disclose: further comprising a lighting mechanism that emits light toward the flag, the lighting mechanism being positioned toward an end of the shell enclosure.
However, Cameron et al. teach(es) an apparatus (Fig. 4) including: further comprising a lighting mechanism that emits light toward the flag, the lighting mechanism being positioned toward an end of the shell enclosure (52 in Fig. 4). Utilizing a lighting mechanisms allows for increased visibility of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Cameron et al., for the purpose of increasing visibility of the apparatus.

Regarding Claim 8, Fu disclose(s) the apparatus of Claim 7.
Fu fail(s) to disclose: further comprising an activator that activates the lighting mechanism. 	However, Cameron et al. teach(es) an apparatus (Fig. 4) including: further comprising an activator that activates the lighting mechanism (56 in Fig. 4). Utilizing an activator allows for increased facility in using the lighting mechanism of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Cameron et al., for the purpose of increasing facility in using the lighting mechanism of the apparatus.

Regarding Claim 9, Fu disclose(s) the apparatus of Claim 8.
Fu fail(s) to disclose: wherein the activator is selected from the group consisting of: a button, a switch, and a dial.
However, Cameron et al. teach(es) an apparatus (Fig. 4) including: wherein the activator is selected from the group consisting of: a button, a switch, and a dial (56 in Fig. 4). Utilizing a button allows for increased facility in using the lighting mechanism of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Cameron et al., for the purpose of increasing facility in using the lighting mechanism of the apparatus.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Kochan et al. (US 7,428,792 B2). 
                Regarding Claim 10, Fu disclose(s) the apparatus of independent Claim 1.
Fu fail(s) to disclose: wherein the flag comprises a secondary dowel enclosure that encloses the secondary dowel.
However, Kochan et al. teach(es) an apparatus (Fig. 8) including: wherein the flag comprises a secondary dowel enclosure that encloses the secondary dowel (501 in Fig. 8). Utilizing an enclosure allows for increased durability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Kochan et al., for the purpose of increasing durability of the apparatus.

Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Feng (US 4,800,834). 
With respect to independent Claim 11, Fu disclose(s): A retractable flag enclosure apparatus (Fig. 1) comprising: an enclosure shell (2 in Fig. 1) having an aperture (24 in Fig. 1); a spring roller attached to a top end of the enclosure shell (Fu teach an apparatus[Fig. 1 of Fu], but do(es) not appear to teach a spring roller attached to a top end of the enclosure shell.  However, this functionality is taught in Feng as explained below), a primary dowel (3 in Fig. 1); a secondary dowel (51 in Fig. 1); and  a flag (5 in Fig. 1), the flag having a first end adhered to the primary dowel, the flag and the primary dowel being positioned within the enclosure shell such that a portion of the flag is retracted through the aperture via the spring roller (Fu teach an apparatus[Fig. 1 of Fu], but do(es) not appear to teach a spring roller.  However, this functionality is taught in Feng as explained below), and a portion of the flag is pulled through the aperture (Fig. 2), the flag having a second end that is adhered to the secondary dowel such that the secondary dowel is positioned on the exterior of the aperture and prevented from entering the enclosure shell (Fig. 3).
Regarding Claim 11, Fu fail(s) to disclose the following italicized portion of independent Claim 11:  a spring roller.
However, Feng teach(es) an apparatus (Fig. 5) including: a spring roller (63 in Fig. 5). Utilizing a spring roller allows for increased facility in using the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu, with the teachings of Feng, for the purpose of increasing facility in using the apparatus.


With respect to Claim 12, Fu and Feng teach(es) the apparatus of independent Claim 11. Fu and Feng further disclose(s): further comprising a detachable handle that is operably connected to a bottom portion of the enclosure shell (11 in Fig. 1 of Fu).

With respect to Claim 15, Fu and Feng teach(es) the apparatus of independent Claim 11. Fu and Feng further disclose(s): wherein the enclosure shell is cylindrically-shaped (2 in Fig. 1 of Fu).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu and Feng in view of Glass. 
                Regarding Claim 13, Fu and Feng disclose(s) the apparatus of independent Claim 11.
Fu and Feng fail(s) to disclose: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell, the one or more connector mechanisms connecting the enclosure shell in a vertical manner to a structure.
However, Glass teach(es) an apparatus (Fig. 1) including: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell (hooks located on shell 1 as seen in Fig. 1), the one or more connector mechanisms connecting the enclosure shell in a vertical manner to a structure (column 1, lines 10-15). Utilizing a connector mechanisms allows for increased stability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Glass, for the purpose of increasing stability of the apparatus.

Regarding Claim 14, Fu and Feng disclose(s) the apparatus of independent Claim 11.
Fu and Feng fail(s) to disclose: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell, the one or more connector mechanisms connecting the enclosure shell in a horizontal manner to a structure.
However, Glass teach(es) an apparatus (Fig. 1) including: further comprising one or more connector mechanisms positioned along the exterior of the enclosure shell (hooks located on shell 1 as seen in Fig. 1), the one or more connector mechanisms connecting the enclosure shell in a horizontal manner to a structure (column 1, lines 10-15). Utilizing a connector mechanisms allows for increased stability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Glass, for the purpose of increasing stability of the apparatus.



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu and Feng in view of Amalaha. 
                Regarding Claim 16, Fu and Feng disclose(s) the apparatus of independent Claim 11.
Fu and Feng fail(s) to disclose: wherein the enclosure shell is a pipe constructed from a material selected from the group consisting of: PVC, bamboo, metal, wood, carbon fiber, and fiberglass.
However, Amalaha teach(es) an apparatus (Fig. 6) including: wherein the enclosure shell is a pipe constructed from a material selected from the group consisting of: PVC, bamboo, metal, wood, carbon fiber, and fiberglass (Fig. 6 and column 4, lines 48-50). Utilizing a specific material allows for increased durability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Amalaha, for the purpose of increasing durability of the apparatus.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu and Feng in view of Cameron et al. 
                Regarding Claim 17, Fu and Feng disclose(s) the apparatus of independent Claim 11.
Fu and Feng fail(s) to disclose: further comprising a lighting mechanism that emits light toward the flag, the lighting mechanism being positioned toward an end of the shell enclosure.
However, Cameron et al. teach(es) an apparatus (Fig. 4) including: further comprising a lighting mechanism that emits light toward the flag, the lighting mechanism being positioned toward an end of the shell enclosure (52 in Fig. 4). Utilizing a lighting mechanisms allows for increased visibility of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Cameron et al., for the purpose of increasing visibility of the apparatus.

Regarding Claim 18, Fu and Feng disclose(s) the apparatus of Claim 17.
Fu and Feng fail(s) to disclose: further comprising an activator that activates the lighting mechanism. 	However, Cameron et al. teach(es) an apparatus (Fig. 4) including: further comprising an activator that activates the lighting mechanism (56 in Fig. 4). Utilizing an activator allows for increased facility in using the lighting mechanism of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Cameron et al., for the purpose of increasing facility in using the lighting mechanism of the apparatus.

Regarding Claim 19, Fu and Feng disclose(s) the apparatus of Claim 18.
Fu and Feng fail(s) to disclose: wherein the activator is selected from the group consisting of: a button, a switch, and a dial.
However, Cameron et al. teach(es) an apparatus (Fig. 4) including: wherein the activator is selected from the group consisting of: a button, a switch, and a dial (56 in Fig. 4). Utilizing a button allows for increased facility in using the lighting mechanism of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Cameron et al., for the purpose of increasing facility in using the lighting mechanism of the apparatus.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu and Feng in view of Kochan et al. 
                Regarding Claim 20, Fu and Feng disclose(s) the apparatus of independent Claim 11.
Fu and Feng fail(s) to disclose: wherein the flag comprises a secondary dowel enclosure that encloses the secondary dowel.
However, Kochan et al. teach(es) an apparatus (Fig. 8) including: wherein the flag comprises a secondary dowel enclosure that encloses the secondary dowel (501 in Fig. 8). Utilizing an enclosure allows for increased durability of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fu and Feng, with the teachings of Kochan et al., for the purpose of increasing durability of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to retractable flag enclosures: Eisenberg (US 1,153,206); Coe (US 1,305,885); Scaturro et al. (US 2013/0118044 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
14 July 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861